Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment Number 1 to FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2006 US BIODEFENSE, INC. (Exact name of Registrant as specified in charter) Utah 000-31431 33-0052057 (State of Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 375 South 6th Avenue City of Industry, California 91746 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (626) 961-8039 13674 E. Valley Blvd. City of Industry, California 91746 (Former Name or Former Address, if Changed Since Last Report) ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On August 7, 2006, the Registrant entered into a Stock Purchase Agreement (Agreement) with Charles Wright and Emergency Disaster Systems, Inc., a California corporation (EDS), pursuant to which the Registrant acquired 1,000 shares of common stock of EDS (the Shares), which represents all of the issued and outstanding common stock of EDS, from Mr. Wright. Under the terms of the Agreement, the Registrant agreed to purchase the Shares for an aggregate of $25,000, paid in cash upon execution of the Agreement from the Registrants corporate checking account. As a result of the purchase of all of the issued and outstanding common stock of EDS, EDS will become a wholly-owned subsidiary of the Registrant. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Name and/or Identification of Exhibit 2.1 Stock Purchase Agreement * 10.1 Stock Purchase Agreement with Equity Solutions, Inc. * 99.1 Financial Statements of Emergency Disaster Systems, Inc. * Incorporated by reference herein to Form 8-K filed on August 14, 2006 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. US BIODEFENSE, INC. (Registrant) Signature Title Date /s/ David Chin President and CEO February 20, 2007 David Chin /s/ David Chin Secretary February 20, 2007 David Chin /s/ David Chin Principal Financial Officer February 20, 2007 David Chin
